DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a system to control video content, classified in A63B2024/0096.
II. Claims 10-12, drawn to analyzing running step cycle, classified in A61B5/112
III.. Claims 13-20, drawn to repetition counting, classified in A63B2220/17

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect. The invention of group I requires a display and sensing user exercise intensity for the purpose of influencing the display. In contrast, the invention of group II requires step cycle analysis of a running user.  Furthermore, the inventions as claimed 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function or effect. For example, the invention of group I requires a display and sensing user exercise intensity for the purpose of influencing the display. In contrast the invention of group III is concerned with identifying when a repetition of an exercise has occurred.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect. The invention of group II is focused on identifying distance traversed while running on a treadmill, while the invention of group III is focused on identifying counting and recording repetitions of exercise.  Furthermore, the inventions as claimed do not 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions each require diverging group/subgroup CPC searches, as well as differing text search terms/strategies and NPL searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

During a telephone conversation with Rob Pyatt on 1/28/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
13/843865 (US Pat. 8979710), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 7 of the instant application recites: “where the first housing includes a harness adapted to attach the housing to a human head and further including at least one optical lens disposed between the display and the head.” Such subject matter is not supported by the Parent application’s disclosure. Therefore, Instant application claims 7 and 8-9 (by virtue of their dependency from claim 7) are accorded the filing date of 2/2/2015. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification fails to disclose the limitation of claim 7: where the first housing includes a harness adapted to attach the housing to a human head and further including at least one optical lens disposed between the display and the head.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first housing including a harness adapted to attach the housing to a human head and at least one  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arick (US PGPub 2005/0075213).
1. A system to control a video content while the content is viewed during use of any of a plurality of different exercise machines comprising: a display device (18, para. 28: “The display 18 may include one or more of a handheld display, a wearable display, a computer monitor, a television screen, or a projector.”) contained within a first housing including a first display in electronic communication with a processor (28), a sensor (30) in electronic communication with the processor (para. 32), and a set of machine code (software program 50) adapted for operation on said processor and implemented to modulate the presentation of video content at least in part as a function of cadence or intensity of user exercise (ABSTRACT: “An exercise device independent, variable display rate visual exercise system uses a sensor to sense repetitive movements or other physical functions of the user. A computing device-readable medium containing computing device executable instructions which, when run on a computing device, cause the computing device to receive a user-exercise signal related to a user-exercise level, determine a modified frame-display time for a visual-image stream in response to the user-exercise signal, and provide the modified frame-display time to a visual-image stream player.”), said cadence or user intensity, to be determined by data from the Determining the modified frame-display time may include instructions that determine a user-exercise level in response to the user-exercise signal.”) wherein the sensor is adapted to measure displacement of an internal mass (para. 30: “The sensor 30 is illustrated as a pedometer. The sensor 30 may be configured to detect a rate of a repetitive motion or acceleration, such as detection of a stride, a step, a rowing movement, an arm movement, a hand movement, a leg movement, or a foot movement. The detection may be by an accelerometer, a mercury tilt switch, an acoustic sensor, an impact/pressure sensor, or other such sensor.” Examiner notes that an accelerometer sensor measures displacement of an internal mass as required by the claim). 
Regarding claim 2, wherein the sensor is an accelerometer (para. 30). 
    PNG
    media_image1.png
    416
    573
    media_image1.png
    Greyscale

Regarding claim 4, wherein the accelerometer is disposed at a distance from the first housing and the electronic communication is wireless (Fig. 1 and para. 32: “In an alternate embodiment, the coupling between the collector 40 and the sensor 30 may be a wireless coupling rather than a cable 32, and similarly the coupling between the collector 40 and the computing device 28 may likewise be a wireless coupling.”). 
Regarding claim 5, wherein the accelerometer is disposed on a user (Fig. 1 and para. 32). 
Regarding claim 6, wherein the accelerometer is disposed within a second housing adapted for attachment to a treadmill such that the accelerometer can detect footfalls (para. 27: “FIG. 1 illustrates one embodiment in outline form a user 12 operating an exercise device 14, such as an elliptical trainer, and a portable visual-image stream replay-control system that varies a recorded visual-image stream presentation in response to a user's exercise level, as determined based on the sensing of a repetitive physical function of the user, such as, for example, arm motion, leg motion, footfalls, breathing rate and heart rate.” and para. 29: “The sensor 30, when coupled with the user 12, detects a repetitive physical function of the user and generates a user-exercise signal in response. The sensor 30 is illustrated as a pedometer. The sensor 30 may be configured to detect a rate of a repetitive motion or acceleration, such as detection of a stride, a step, a rowing movement, an arm movement, a hand movement, a leg movement, or a foot movement. The detection may be by an accelerometer, a mercury tilt switch, an acoustic sensor, an impact/pressure sensor, or other such sensor. In an alternative embodiment, the user-coupled sensor 30 may detect a heart or breathing rate. By way of further example, an impact or acoustic sensor may be used to detect a foot impact on a treadmill. Non-contact sensors such as acoustic sensors and impact/pressure sensors need not be mounted to the user. Rather, they might be positioned beside the user. Examples of these sensors would include a pressure pad on which a user might exercise by running in place. An acoustic sensor might be provided to sense footfalls on a treadmill.”) Examiner notes that the accelerometer disclosed by Arick can be utilized to detect footfalls, as evidenced by Toback et al. (US PGPub. 2011/0237399) in Toback’s para. 59: “In still other constructions, accelerometers (not shown) are coupled on or under the running surface 22 of the cushion 18. The accelerometers are sensitive to footfalls that occur on the running surface 22. The accelerometers then transmit this data to the control unit 30 which records the footfall or step.”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arick (US PGPub 2005/0075213) in view of Belmon (US PGPub. 2013/0132910). Arick The sensor 30 is illustrated as a pedometer. The sensor 30 may be configured to detect a rate of a repetitive motion or acceleration, such as detection of a stride, a step, a rowing movement, an arm movement, a hand movement, a leg movement, or a foot movement. The detection may be by an accelerometer, a mercury tilt switch, an acoustic sensor, an impact/pressure sensor, or other such sensor.”). Arick does not explicitly show the sensor is a gyroscope. 
Belmon, from the same field of endeavor, teaches a virtual reality system where a user’s current movement level is detected by a sensor such as a gyroscope for use in a virtual reality system (Belmon paras 37-38: “In the example of FIG. 2, the device also comprises a helmet 21 for displaying the virtual reality before the eyes of the person 2 using the device, a console 22 for generating the virtual reality, and a belt bearing the gyroscopic sensor 23. 
[0038] The data collected by the sensor 23 is transmitted to the console 22, as illustrated in the figure by arrow T1. From that data, the console 22 calculates in real-time the images that must be displayed by the helmet 21 and sends it the necessary information, as illustrated in the figure by arrow T2.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use a gyroscope for sensing user exercise motion for input into a virtual reality system as taught by Belmon with the system of Arick. Doing so involves a mere substitution of one sensor type for the other, and Belmon teaches that it is known in the art to provide input to a virtual reality system . 

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arick (US PGPub 2005/0075213) in view of Takahashi et al. (US PGPub. 2014/0266989). Arick describes substantially the same invention as claimed, including: where the first housing includes a harness adapted to attach the housing to a human head (Arick para. 62: “Two cameras may produce two video-streams to be edited or synchronized during replay to display a visual three-dimensional view using two head-mounted displays, shutter glasses, glasses with differently colored lenses or other commercially available visual three-dimensional display.”). However Arick does not explicitly disclose at least one optical lens disposed between the display and the head. 
Takahashi et al., from the field of endeavor of head-mounted displays, teaches that it is known in the art to include at least one optical lens disposed between the display and the head (Takahashi et al. para. 44: “The head mounted display 10 includes independent displaying units for right and left eyes. Each displaying unit uses, for example, an organic EL device. Also, the right and left displaying units each is equipped with a lens block including a wide viewing angle optical system with low distortion and high resolution.”). 
Before the effective filing date of the claimed invention, it would have been obvious to include a lens between the display and the user, as doing so provides the 
Regarding claim 9, Arick shows the sensor is an accelerometer (para. 30: “The sensor 30 is illustrated as a pedometer. The sensor 30 may be configured to detect a rate of a repetitive motion or acceleration, such as detection of a stride, a step, a rowing movement, an arm movement, a hand movement, a leg movement, or a foot movement. The detection may be by an accelerometer, a mercury tilt switch, an acoustic sensor, an impact/pressure sensor, or other such sensor.”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arick (US PGPub 2005/0075213) in view of Takahashi et al. (US PGPub. 2014/0266989) as applied to claim 7 above, and further in view of Belmon (US PGPub. 2013/0132910). Arick describes substantially the same invention as claimed, including a sensor for determining user exercise level (Arick para. 30: “The sensor 30 is illustrated as a pedometer. The sensor 30 may be configured to detect a rate of a repetitive motion or acceleration, such as detection of a stride, a step, a rowing movement, an arm movement, a hand movement, a leg movement, or a foot movement. The detection may be by an accelerometer, a mercury tilt switch, an acoustic sensor, an impact/pressure sensor, or other such sensor.”). Arick does not explicitly show the sensor is a gyroscope. 
In the example of FIG. 2, the device also comprises a helmet 21 for displaying the virtual reality before the eyes of the person 2 using the device, a console 22 for generating the virtual reality, and a belt bearing the gyroscopic sensor 23. 
[0038] The data collected by the sensor 23 is transmitted to the console 22, as illustrated in the figure by arrow T1. From that data, the console 22 calculates in real-time the images that must be displayed by the helmet 21 and sends it the necessary information, as illustrated in the figure by arrow T2.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use a gyroscope for sensing user exercise motion for input into a virtual reality system as taught by Belmon with the system of Arick. Doing so involves a mere substitution of one sensor type for the other, and Belmon teaches that it is known in the art to provide input to a virtual reality system using gyroscope-derived motion data. Substituting Belmon’s gyroscope for Arick’s accelerometer then provides only the predictable result of sensing user exercise intensity with an art-recognized equivalent sensor. Therefore, it would have been prima facie obvious to modify Arick as taught by Belmon. to obtain the invention as claimed. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784